Case: 16-13508   Date Filed: 01/06/2020   Page: 1 of 4


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13508
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket Nos. 0:16-cv-60929-WPD,
                         0:14-cr-60277-WPD-2


DANNY HERRERA,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 6, 2020)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before WILSON, JILL PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 16-13508     Date Filed: 01/06/2020    Page: 2 of 4


      We previously reviewed, and affirmed, the district court’s denial of Danny

Herrera’s 28 U.S.C. § 2255 motion to vacate the sentence for his 18 U.S.C.

§ 924(c) conviction. The Supreme Court, after its decision in United States v.

Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019), vacated our decision and remanded

for us to reconsider Herrera’s motion in light of Davis. Because his § 924(c)

conviction remains supported by a valid predicate offense, we affirm the district

court. United States v. Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019).

      As background, Herrera was charged by indictment with conspiracy to

commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Count 1); conspiracy

to possess with intent to distribute five kilograms or more of cocaine, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (Count 2); attempted possession with

intent to distribute five kilograms or more of cocaine, in violation of §§ 841(a)(1),

(b)(1)(A), and 846 (Count 3); conspiracy to use a firearm during and in relation to

a crime of violence (as charged in Count 1) and a drug-trafficking offense (as

charged in Counts 2 and 3), in violation of § 924(c) (Count 4); carrying a firearm

during and in relation to a crime of violence (Count 1) or a drug-trafficking crime

(Counts 2 and 3), in violation of § 924(c) (Count 5); and possession of a firearm by

a convicted felon (Count 6). He pled guilty to Counts 1 and 5 and waived his right

to direct appeal. He then filed his § 2255 motion, arguing that his § 924(c)

conviction was invalidated by the Supreme Court’s ruling in Johnson v. United


                                          2
                 Case: 16-13508       Date Filed: 01/06/2020        Page: 3 of 4


States, 576 U.S. ___, 135 S. Ct. 2551 (2015) (holding that the residual clause in the

Armed Career Criminal Act was unconstitutionally vague).

       In our prior opinion, we affirmed the district court’s denial of Herrera’s

§ 2255 motion, holding that conspiracy to commit Hobbs Act robbery qualified as

a predicate crime of violence under the residual clause of § 924(c)(3)(B).

Subsequently, the Supreme Court in Davis struck down the residual clause in

§ 924(c)(3)(B) as unconstitutionally vague. 139 S. Ct. at 2336. We must now

review Herrera’s claim in light of Davis.1

       Recently, we decided that conspiracy to commit Hobbs Act does not

constitute a crime of violence under the still-valid elements clause of

§ 924(c)(3)(A). Brown v. United States, 942 F.3d 1069, 1075 (2019) (per curiam).

Thus, Herrera’s § 924(c) conviction remains valid only if it is supported by a

predicate offense other than conspiracy to commit Hobbs Act robbery. A

defendant may be convicted under § 924(c) without being convicted of, or even

charged with, the predicate offense. United States v. Frye, 402 F.3d 1123, 1127–

28 (11th Cir. 2005) (per curiam). “Section 924(c) requires only that the drug

trafficking crime be one that ‘may be prosecuted.’” Id. at 1127.




1
  In an appeal challenging the district court’s resolution of a § 2255 motion, we review factual
findings for clear error and legal issues de novo. Lynn v. United States, 365 F.3d 1225, 1232
(11th Cir. 2004) (per curiam).
                                                 3
              Case: 16-13508     Date Filed: 01/06/2020    Page: 4 of 4


      Here, the signed plea agreement stated that Herrera’s § 924(c) conviction

was predicated on both a crime of violence and a drug-trafficking crime. And the

factual proffer that Herrera affirmed contained sufficient facts to established that

he committed the drug-trafficking crimes charged in Counts Two and Three.

Specifically, it established that Herrera conspired with two others to steal and then

distribute over five kilograms of cocaine from a stash house and that the group

took steps toward completing the robbery before they were arrested. Thus, Herrera

is not entitled to relief under Davis because his § 924(c) conviction is

independently supported by his drug-trafficking-related conduct.

      AFFIRMED.




                                          4